Citation Nr: 1620362	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-23 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from February 1958 to February 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral knee osteoarthritis.  In July 2008, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  In July 2015 and December 2015, the Board remanded this case.

As noted by the Board in December 2015, at the time of the July 2015 remand decision, the Board noted that the issue of entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at Munroe Regional Medical Center, for services rendered on October 10, 2010, would be addressed in a separate decision of the Board. While the Board did issue such a decision in July 2015, it does not appear that the Veteran's record has been converted to a VBMS file.  The Board therefore refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral knee disability, diagnosed as degenerative joint disease, was not manifest in service or within one year of service and is not otherwise attributable service


CONCLUSION OF LAW

Bilateral degenerative joint disease of the knees was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a January 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the record.  The records from the Social Security Administration (SSA) were unavailable.  The Veteran was also provided with VA examinations, which contain a description of the history of the disabilities at issue.  Collectively, they document and consider the relevant medical facts and principles and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at DRO and Board hearings.  The hearings were adequate as the DRO and Veterans Law Judge who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that during service, he was in a warehouse with two other men when they were hit with chemical gas.  The other two men went down on the ground and he went down on one knee.  He indicated that he dragged one of the other men out of the building.  He then went back in for the other man.  At that point, he saw men he chemical suits.  He felt disoriented and climbed to a window at the top of the warehouse.  He fell and hit the floor.  He stated that he woke up in the hospital, but this is not documented in his records.  He alleged that his records had been altered.  He asserted that he has had knee pain and problems since that fall.  He testified at his DRO hearing that he was treated by a private examiner in 1964-1965, but those records are unavailable.  He also stated that he was treated in the 1990's at the Miami VA Medical Center, but these records could not be obtained. At his Board hearing, the Veteran testified that the fall he suffered was from 15 to 20 feet.   

The STRs reveal that in January 1959, the Veteran had an X-ray of the left leg after reporting tenderness of the tibial tubercle, but there was no significant abnormality shown.  In January 1962, the Veteran underwent a separation examination.  At that time, physical examination of the knees was normal.  On his Report of Medical History, the Veteran specifically denied having a trick or locked knee.  

In October 1969, the Veteran filed a claim for VA compensation benefits, but did not report any knee disability.

June 1999 records revealed minimal degenerative arthritis of the knees.  In August 2002, osteoarthritis of the right knee was noted in VA treatment records.

A February 2006 magnetic resonance imaging (MRI) of the left knee showed a mainly horizontal tear of the posterior horn into the body of the medial meniscus; tricompartmental mild to moderate degenerative joint disease and chondromalacia; and small joint effusion.  X-rays revealed mild bilateral osteoarthritis, right greater than left.

In April 2008, the Veteran was afforded a VA examination.  The Veteran reported the purported fall during service.  The examiner diagnosed bilateral knee arthritis and chondromalacia and bilateral medial meniscal injury.  He opined that it was less likely as not that the Veteran's current bilateral knee condition was caused by or a result of his fall.  X rays of his left knee obtained at that time demonstrated no evidence of injury and there was no direct link between something that happened to him years ago with his current state.  Although it was possible that with increased stress on a joint space, that the joint becomes more prone to degenerative changes; however it would require speculation to directly link his stressed activities approximately 50 years ago with his current condition and in the absence of evidence for traumatic injury.  The examiner noted that degenerative changes in any joint are part of the aging process.  

In May 2012, the Veteran underwent a right total knee arthroplasty (TKA).  July 2015 X-rays showed well fixed TKA implant with no signs of loosening, failure or mechanical complication.  The Veteran was fitted for a knee brace.

After these new records were obtained, the Board remanded this case for updated records and another VA examination and opinion.  The updated records continued to show complaints of knee pain and knee disability.

The VA examination was conducted in March 2016.  The Veteran indicated that during service, he went into a warehouse with two other people and gas was pumped in on them.  He went to the floor, was confused, and tried to get the other two people out.  When he went back into the warehouse after getting the first person out to try to help the second person, he became panicked and started climbing pallets.  He reported that he fell off of the pallets landing on his right side and hurting his knees as well as other areas.  The next thing he remembered was waking up in hospital although he was unsure how long he was there.  His knees then hurt all the time, but he ignored it.  He was discharged from hospital but went back later to get the knee checked, but they "put him off."  About 10 years later, after release from active duty, his knees became really bad and gave him a lot of trouble.  The examiner reviewed the pertinent records noting the normal inservice X-ray after the Veteran complained of "tenderness over the tibial tubercle."  The examiner reviewed the separation physical in which the lower extremities were marked as normal with no knee diagnosis.  In addition, on the Report of Medical History at separation, the Veteran checked "no" for trick or locked knees as well as all other orthopedic-type review of systems questions.  The examiner also reviewed and noted the post-service records.

The examiner opined that the Veteran's bilateral knee degenerative joint disease is not due to service.  It did not have its clinical onset during service, it did not manifest within one year of service, and is not related to any in-service disease, event, or injury, to include a reported fall from 15-20 feet.   The examined reasoned that the service records reflected a normal left knee X-ray.  The separation examination was silent for knee complaint or examination abnormality either knee.  Medical records dated within the initial years of release from active duty were silent for knee complaint or examination abnormality either knee.  There was no objective evidence of a knee condition of either knee until 1999 which was 37 years after active duty.  The objective evidence finds no onset of a chronic knee condition of either knee in active military service. 

In sum, the Veteran contends that he suffered a significant fall during service.  However, the STRs do not document any fall.  There was one report of a tender tibial tubercle, but the X-ray was normal.  The separation examination was not only normal, but the Veteran specifically denied having any knee problems.  Thus, even accepting that there was an inservice fall, the Veteran had no residual knee disability shown during service.  Further, the Board may consider whether the silence of the Veteran in reporting complaints regarding knee problems constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  

In addition,  the absence of symptoms on separation interrupts continuity of symptomatology for the claimed arthritis condition and also is inconsistent with the Veteran's report of ongoing medical problems with his knees from his claimed time of inception during service and thereafter.  38 C.F.R. § 3.303(b); Maxson (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (Negative evidence is to be considered.); see also Dulin (The majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact).  In this case, the clinical records do not show the claimed ongoing nature of residuals of the purported accident.  

Moreover, the Veteran did not claim a bilateral knee disability until filing this current claim for VA disability compensation benefits even though he made an earlier claim for VA compensation benefits in 1969 when he contends he was in fact having knee problems.  Thus, his current statements made for VA disability compensation purposes that he had knee problems from service extending into the years after service are of lesser probative value than his previous more contemporaneous inservice report of no knee problems at discharge and the fact that he made no knee complaints on his 1969 VA application.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration his statements, it may consider whether self-interest may be a factor in making such statements).

There are also medical opinions of record.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The first VA opinion was equivocal and speculative.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The second VA opinion provided rationale.  The examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included a review of the background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The Board has considered the Veteran's own opinion that his knee disability is related to service as noted above.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion which is more probative than the VA examiner's opinion on this issue, as this is a medical determination that is complex.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the Veteran's opinion by itself is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence does not otherwise link the Veteran's bilateral knee disability to service, but instead indicated that there was no etiological relationship.  There was a basis for the examiner's opinion as he noted the Veteran's normal inservice X-rays, normal separation examination, and the denial made by the Veteran of knee problems combined with the span of many years to the current diagnoses.  Although the Veteran reported continuous symptoms, that assertion in contradicted in the record by his denial of knee problems at separation, the normal separation examination, and the fact that he did not list his knee problems on his 1969 application for VA compensation benefits when he supposedly had knee problems.  Further, even though the Veteran asserts that his medical records were altered, there is no suggestion in the record of any alteration.  

Accordingly, as the most probative evidence establishes that there is no causal connection between current knee disability and service and because arthritis was not manifest in the initial post-service year, service connection is not warranted.  


ORDER

Service connection for bilateral degenerative joint disease of the knees is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


